          Case 1:19-ml-01117-RBC Document 1 Filed 10/21/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 IN RE APPLICATION OF USA PURSUANT                     ML No. 19-1117
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR
 ONE SNAPCHAT ACCOUNT SERVICED BY
 SNAP, INC.


Reference:     DOJ Ref. # CRM-182-67552; Subject Account: M4TI3L

                      APPLICATION OF THE UNITED STATES
                   FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), and the Agreement between the United States of America and the Republic of Poland

on the Application of the Treaty between the United States of America and the Republic of

Poland on Mutual Legal Assistance in Criminal Matters signed 10 July 1996, pursuant to Article

3(2) of the Agreement on Mutual Legal Assistance Between the United States of America and

the European Union signed at Washington 25 June 2003, Pol.-U.S., June 9, 2006, S. TREATY

DOC. NO. 109-13 (2006) (hereinafter, the “Agreement”), to execute a request from the Republic

of Poland (“Poland”). The proposed Order would require Snap Inc. (“PROVIDER”), an

electronic communication service and/or remote computing service provider located in Venice,

California, to disclose certain records and other information pertaining to the PROVIDER

account associated with M4TI3L, as set forth in Part I of Attachment A to the proposed Order,

within ten days of receipt of the Order. The records and other information to be disclosed are

described in Part II of Attachment A to the proposed Order. In support of this application, the
          Case 1:19-ml-01117-RBC Document 1 Filed 10/21/19 Page 2 of 6



United States asserts:

                         LEGAL BACKGROUND AND JURISDICTION

     1.        PROVIDER is a provider of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Accordingly, the United States may use a court order issued under § 2703(d) to require

PROVIDER to disclose the items described in Part II of Attachment A. See 18 U.S.C.

§ 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

     2.        Pursuant to the applicable treaty, this Court has jurisdiction to issue the proposed

Order. See Agreement Annex art. 5(1) (authorizing courts to issue orders necessary to execute

the request). In addition, this Court has jurisdiction to issue the proposed Order because it is “a

court of competent jurisdiction,” as defined in 18 U.S.C. § 2711. See 18 U.S.C. § 2703(d).

Specifically, the Court “is acting on a request for foreign assistance pursuant to [18 U.S.C.]

section 3512.” 18 U.S.C. § 2711(3)(A)(iii); see also 18 U.S.C. § 3512(a)(2)(B) (court may issue

“a warrant or order for contents of stored wire or electronic communications or for records

related thereto, as provided under section 2703”); 18 U.S.C. § 3512(c)(3) (“application for

execution of a request from a foreign authority under this section may be filed . . . in the District

of Columbia”).

     3.        Section 3512 provides:

               Upon application, duly authorized by an appropriate official of the
               Department of Justice, of an attorney for the Government, a Federal
               judge may issue such orders as may be necessary to execute a
               request from a foreign authority for assistance in the investigation
               or prosecution of criminal offenses, or in proceedings related to the
               prosecution of criminal offenses, including proceedings regarding
               forfeiture, sentencing, and restitution.

18 U.S.C. § 3512(a)(1). This application to execute Poland’s request has been duly authorized



                                                  2
           Case 1:19-ml-01117-RBC Document 1 Filed 10/21/19 Page 3 of 6



by an appropriate official of the Department of Justice, through the Criminal Division, Office of

International Affairs, 1 which has authorized execution of the request and has delegated the

undersigned to file this application. The undersigned has reviewed the request and has

confirmed that it was submitted by authorities in Poland in connection with a criminal

investigation and/or prosecution.

      4.        A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that . . . the

records or other information sought, are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to

an ongoing criminal investigation.

                                        RELEVANT FACTS

      5.        Authorities in Poland are investigating an unknown suspect for extortion offenses,

which occurred in July and August 2018, in violation of the criminal law of Poland, specifically,

Article 191 of the Polish Criminal Code. A copy of the applicable law is appended to this

application. The United States, through the Office of International Affairs, received a request

from Poland to provide the requested records to assist in the criminal investigation and/or




1
  The Attorney General, through regulations and Department of Justice directives, has delegated to the
Office of International Affairs the authority to serve as the “Central Authority” under treaties and
executive agreements between the United States and other countries pertaining to mutual assistance in
criminal matters. See 28 C.F.R. §§ 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and
81C (2018).

                                                   3
          Case 1:19-ml-01117-RBC Document 1 Filed 10/21/19 Page 4 of 6



prosecution. Under the Agreement, the United States is obligated to render assistance in

response to the request.

     6.        According to authorities in Poland, between July 27, 2018 and August 2, 2018, a

fifteen-year old female (the “victim”) residing in Poland communicated via Snapchat with an

unknown individual (the “suspect”) who was using the Snapchat account M4TI3L. During their

communications, the victim sent partially nude photographs of herself, including a picture of

herself wearing only her bra, underwear, and socks, to the suspect. The victim also sent a video

of herself putting a banana in her mouth.

     7.        After the suspect received the photographs and video, the suspect began

threatening the victim that if she did not do what he wanted, he would publish the images.

Specifically, the suspect stated “I won’t upload this, and this will remain between you and your

girlfriend . . . But on condition . . . That you do what I want for around 3 months, of course, not

every day. I ask you for something, and you do this. OK?” After the victim protested, the

suspect stated, “Fuck, I don’t give a damn about this . . . I’m waiting for your answer yes or no . .

. I don’t intend to publish this if we make a deal.” The victim did not comply, and Polish

authorities have no knowledge that the images were published by the suspect.

     8.        The Snapchat account M4TI3L is serviced by PROVIDER. Polish authorities

seek records from PROVIDER in an effort to locate the suspect and further determine the nature

and scope of the suspect’s criminal activities.

                                    REQUEST FOR ORDER

     9.        The facts set forth above show that there are reasonable grounds to believe that

the records and other information described in Part II of Attachment A are relevant and material

to an ongoing criminal investigation. Specifically, these items will help authorities in Poland



                                                  4
          Case 1:19-ml-01117-RBC Document 1 Filed 10/21/19 Page 5 of 6



identify and locate the individual(s) who are responsible for the criminal activity under

investigation, and to determine the nature and scope of that criminal activity. Accordingly, the

United States requests that PROVIDER be directed to produce all items described in Part II of

Attachment A to the proposed Order within ten days of receipt of the Order.



                                                     Respectfully submitted,

                                                     VAUGHN A. ARY
                                                     DIRECTOR
                                                     OFFICE OF INTERNATIONAL AFFAIRS
                                                     OK Bar Number 12199

                                                 By: ____________________________
                                                     Martyna Pospieszalska
                                                     Trial Attorney
                                                     NY Bar Number 5018528
                                                     Office of International Affairs
                                                     Criminal Division, Department of Justice
                                                     1301 New York Avenue, N.W., Suite 800
                                                     Washington, D.C. 20530
                                                     (202) 598-8012 telephone
                                                     (202) 514-0080 facsimile
                                                     Martyna.Pospieszalska@usdoj.gov




                                                 5
           Case 1:19-ml-01117-RBC Document 1 Filed 10/21/19 Page 6 of 6



                          Relevant Provision of the Polish Criminal Code


Article 191 1
(1) Whoever applies violence with respect to a person or unlawful threat for the purpose of
forcing another person to a certain action, desistance or endurance, is subject to a penalty of
imprisonment for up to 3 years.




1
 According to Polish authorities, an offense under Article 191(1) is still committed even when the
individual being threatened does not capitulate to the threat and/or the threat is not carried out.
Specifically, Polish authorities indicate that “forcing . . . is committed at the moment when the offender
uses the means specified in the Act, i.e. violence against a person or an unlawful threat, regardless of
whether the victim behaved in the manner to which the offender forced them.”
